United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-4204
                                    ___________

Johnny L. Hite,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Webster Groves High School,              *
                                         *    [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: December 29, 2005
                                 Filed: January 9, 2006
                                  ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Johnny Hite appeals following the district court’s1 adverse grant of summary
judgment in his employment-discrimination and retaliation suit. We dismiss the
appeal as untimely, because Hite failed to file his notice of appeal within thirty days
after the district court entered its judgment, as required under Federal Rule of
Appellate Procedure 4(a)(1), or to move timely, pursuant to Federal Rule of Appellate




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
Procedure 4(a)(5), for an extension of time to appeal, see Fed. R. App. P. 26(b)(1)
(court may not extend time to file notice of appeal except as authorized by Rule 4).

      Accordingly, we dismiss this appeal, see Burgs v. Johnson County, Iowa, 79
F.3d 701, 702 (8th Cir. 1996) (per curiam) (“A timely notice of appeal is mandatory
and jurisdictional.”), and we deny as moot Hite’s motion for appellate counsel.
                         ______________________________




                                        -2-